                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DEREK A. BEATY,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-03181-JRS-MPB
                                                     )
M. SARTEN, Officer,                                  )
T. COBLE, Officer,                                   )
D. WYATT, Officer,                                   )
                                                     )
                              Defendants.            )

                       Order Granting Defendants’ Motion to Dismiss
                          and Directing Entry of Final Judgment

        On June 3, 2019, the defendants sought an order compelling the plaintiff Derek A. Beaty

to comply with discovery requirements and answer their requests for production served April 23,

2019. Dkt. 41. The defendants wrote to Mr. Beaty on June 11, 2019, asking for the discovery

responses which were then overdue. Mr. Beaty did not respond to the defendants’ letter, nor did

he answer the written discovery. The Court extended deadlines set in the pretrial schedule so that

discovery could be completed. Then on August 6, 2019, the Court granted the defendants motion

to compel and directed Mr. Beaty to answer all pending discovery requests no later than August 20,

2019.

        Mr. Beaty did not furnish answers to pending discovery, nor did he file an objection or

motion for protective order, and as of today he still has not done so. The defendants on August 22,

2019, filed their second motion to compel and motion to dismiss this action for failure to obey the

Court’s order of August 6, 2019, requiring responses to the defendants’ request for production.

Dkt. 45. The Court issued a Show Cause Order on August 26, 2019, directing Mr. Beaty to show

cause no later than September 10, 2019, why this action should not be dismissed with prejudice
for failure to cooperate in discovery. Dkt. 46. Mr. Beaty never responded to the defendants’

discovery requests, did not comply with the order to compel, and did not comply with the Court’s

Show Cause Order.

       Mr. Beaty was twice warned that the failure to cooperate in discovery or show cause why

this action should not be dismissed would result in the dismissal of this action, with prejudice, for

such failures. Dkts. 44 & 46. Mr. Beaty did not respond to either order and the time for doing so

has passed. It appears Mr. Beaty has abandoned this case as he has not responded to any

communication or order in over six months. See dkt. 26 (last filing made by plaintiff).

       Federal Rule of Civil Procedure Rule 37(b)(2)(A)(v) provides that an action may be

dismissed for the failure to obey a court order to provide or permit discovery. The Court’s Order

of August 6, 2019, is an order requiring Mr. Beaty to provide discovery. Dkt. 44. And in dismissing

an action where a party fails to obey a discovery order, the Seventh Circuit has said the dismissal

is a “feeble sanction” if it is without prejudice. Lucien v. Breweur, 9 F.3d 26, 28 (7th Cir. 1993).

       Therefore, pursuant to Rules 37(b)(2)(A)(v) and 41(b), the defendants’ motion for a

sanction of dismissal pursuant to Rule 37(b)(2), dkt. [45], is granted. This action is dismissed

with prejudice. Final judgment consistent with this Order shall now enter.

       IT IS SO ORDERED.



Date: 9/18/2019




                                                 2
Distribution:

Derek A. Beaty
178534
Pendleton Correctional Facility
Electronic Service Participant – Court Only

Bryan Findley
Indiana Attorney General
bryan.findley@atg.in.gov

Daniel F. Rothenberg
Indiana Attorney General
daniel.rothenberg@atg.in.gov




                                              3
